Citation Nr: 0427842	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $2,204.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2002 decision of 
the Committee on Waivers and Compromises (Committee) of the 
No. Little Rock, Arkansas, Regional Office (RO), which 
determined that waiver of recovery of an overpayment of 
pension benefits is precluded by the veteran's bad faith.  

The Board notes, in this case, the veteran has not challenged 
the amount of the indebtedness created; therefore, this 
decision is limited to the issue of entitlement to waiver of 
recovery of the disability pension benefits as listed on the 
title page.  

The issue of whether recovery of the overpayment would be 
against equity and good conscience will be addressed in the 
REMAND section following the ORDER.  


FINDINGS OF FACT

1.  By a rating action in August 1996, the veteran was 
awarded disability pension benefits effective February 13, 
1996; in the award letter dated in September 1996, the 
veteran was notified that his pension benefits were based on 
countable annual income and that he was responsible for 
promptly notifying VA of any changes in income.  

3.  In an Income Verification Match in February 2001, the RO 
discovered that the veteran received unearned income in 1998.  

4.  By letter dated in August 2001, the RO notified the 
veteran that his pension benefits were being terminated 
effective January 1, 1999, due to unearned income beginning 
in 1998.  He was also advised that the action resulted in the 
creation of an overpayment.  

5.  The current evidentiary record reflects no evidence that 
the veteran intentionally misled VA to obtain an unfair 
advantage with knowledge of the consequences.


CONCLUSION OF LAW

The record does not establish that the veteran exhibited bad 
faith in the creation of the overpayment of pension benefits; 
therefore, waiver of indebtedness is not precluded.  38 
U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. § 1.965(b) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  However, these changes are not 
applicable to claims such as the one decided here.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Furthermore, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).  

The veteran is seeking waiver of recovery of indebtedness to 
VA, which was created by overpayments of his VA pension 
benefits, which occurred when the veteran received unearned 
interest income in 1998, without a commensurate reduction in 
his VA pension benefit payment.  


II.  Factual background.

The pertinent facts in this case are not in dispute and may 
be briefly described.  The veteran served on active duty from 
September 1964 to August 1967.  By a rating action in August 
1996, the RO granted nonservice-connected disability pension 
benefits based upon evidence showing that the veteran was 
unable to maintain gainful employment.  By letter dated in 
September 1996, the veteran was informed of his award of 
nonservice-connected pension benefits, effective March 1, 
1996.  In that letter, the veteran was informed that his rate 
of VA pension depended on total family income, which included 
his income and that of any dependents.  The veteran was 
advised that he was required to inform VA if income was 
received from any source other than that previously reported, 
as well as any changes in the income previously reported.  
The same letter informed him that he was responsible for 
reporting to VA if his income or net worth changed, if he 
gained a dependent, or if he moved to a new address.  

Of record is a Report of Contact (VA Form 119), dated in 
February 1997, indicating that the veteran informed VA that 
he would begin receiving Social Security benefits, effective 
March 3, 1997.  He said a copy of the Social Security award 
letter was forthcoming.  A notice of award was received from 
Social Security Administration (SSA) in February 1997, 
reflecting that the veteran would begin receiving Social 
Security benefits in the amount of $663.00 on March 3, 1997.  
By letter dated in late February 1997, the RO informed the 
veteran that his disability pension benefits would be 
reduced, effective April 1, 1997, due to the increase in the 
veteran's countable income accruing from the added Social 
Security benefit.  

In a Report of Contact (VA Form 119), dated in November 1998, 
the veteran notified VA that his daughter would be 
graduating, effective December 12, 1998.  He requested that 
VA remove his daughter from his pension benefits.  On 
December 1, 1998, the veteran's disability pension benefits 
were adjusted to indicate the removal of a dependent from his 
award, effective January 1, 1999.  

In February 2001, subsequent to an income verification match 
(IVM), the RO informed the veteran that it had discovered 
that he had received income for calendar year 1998, which he 
failed to report to VA.  The veteran was asked to sign and 
return a certification that this information was correct.  
Subsequently, in March 2001, the RO received the veteran's 
certification, verifying that the 1998 income was correct.  

In August 2001, the veteran was informed that action had been 
taken to retroactively adjust his disability pension account.  
In September 2001, the Debt Management Center informed the 
veteran that an overpayment in the amount of $2,204 had been 
created in his pension account.  In December 2001, the 
veteran submitted a request for waiver of the overpayment.  

In its January 2002 decision on the request for waiver, the 
Committee stated that an overpayment of $2,204 had been 
created as a result of the veteran's failure to report income 
in 1998.  The Committee determined that the veteran's failure 
to report this income constituted bad faith.  The Committee 
then concluded that a showing of bad faith was a statutory 
bar for granting a waiver and denied the request.  


III.  Pertinent Law and Regulation.

a.  VA pension benefits.

Disability pension will be paid to each veteran of a period 
of war who meets statutorily-defined service, net worth, and 
annual income requirements; and who his permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).  

The purpose of VA pension benefits is to provide a 
subsistence income for veteran's of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).  

In determining income for the purposes of nonservice-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272 (2003).  See 38 C.F.R. 
§ 3.271(a) (2003).  

A veteran who is receiving a pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2003).  

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2) (2003).  

b.  Waiver of indebtedness/bad faith.

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a) (2003).  Under the 
regulation, "equity and good conscience" involves a variety 
of elements: (1) fault of the debtor, (2) balancing of the 
faults, (3) undue hardship, (4) whether recovery would defeat 
the purpose of the benefit, (5) unjust enrichment, and (6) 
changing position to one's detriment.  38 C.F.R. § 1.965 
(2003).  The list of elements is not all inclusive.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

However, the law precludes wavier of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b) (2003).  Only one 
of three elements (fraud, misrepresentation or bad faith) 
need be shown to preclude consideration of waiver of recovery 
of the indebtedness.  38 U.S.C.A. § 5302(c) (West 2002).  

VA regulations define "bad faith" as "unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government."  38 
C.F.R. § 1.965(b) (2003).  

The phrase "bad faith" is also defined in the Veterans 
Benefits Administration (VBA) CIRCULAR 20-90-5, dated 
February 12, 1990, as a "willful intention on the part of the 
claimant to seek unfair advantage or to neglect or refuse to 
fulfill some duty or contractual obligation."  However, the 
Court has invalidated the use of the above-cited phrase as an 
appropriate basis for a bad faith determination.  See 
Richards v. Brown, 9 Vet. App. 255 (1996).  In Richards, the 
Court found that the operative language in 38 C.F.R. 
§ 1.965(b)(2) limits bad faith to cases in which there is an 
intent to seek an unfair advantage.  Thus, the use of the 
phrase "neglect or refuse to fulfill some duty or contractual 
obligation" found in the circular was inconsistent with the 
regulation and cannot form the basis for a bad faith 
determination.  

c.  Legal analysis.

The RO's finding of bad faith is based on the failure of the 
veteran to report unearned income.  The veteran has asserted 
that he was not aware that interest paid on bank accounts 
should be reported as income.  

Based upon our review of the record, and the veteran's 
contentions, the Board concludes that the veteran did not 
exhibit bad faith in his dealings with VA; that is, it is not 
clear that the veteran had an intent to seek an unfair 
advantage and with knowledge of the likely consequences.  
Indeed, the record would suggests that he has been forthright 
and cooperative throughout the entire process.  
Significantly, the veteran promptly contacted VA in February 
1997, and reported that he had been awarded Social Security 
benefits and would begin receiving benefits in March 1997.  
Subsequently, in November 1998, he notified VA that his 
daughter would be graduating from school, and requested that 
she be removed from his award.  In light of the foregoing, 
the Board finds that his explanation regarding his belief 
that he was unaware that interest on a bank account 
constituted income to be reported is reasonable.  Any 
misunderstanding on the veteran's part does not rise to the 
level of bad faith, as envisioned by governing law.  
Therefore, a showing of intention to take unfair advantage of 
the Government has not been made.

Under these circumstances, the Board will accord the veteran 
the benefit of the doubt and find that he did not act in bad 
faith in the creation of the overpayment for which waiver is 
now sought.  See 38 U.S.C.A. § 5107(b).  Consequently, waiver 
of recovery of the overpayment of disability pension 
benefits, in the calculated amount of $2,204, is not 
precluded because of bad faith.  38 U.S.C.A. § 5302(b); 38 
C.F.R. §§ 1.962, 1.963, 1.965.  


ORDER

Waiver of recovery of an overpayment of disability pension 
benefits is not precluded by a finding of bad faith on the 
part of the veteran.  To this extent, the appeal is allowed.  


REMAND

In view of the favorable decision regarding the absence of a 
statutory bar to consideration of waiver of recovery of the 
overpayment of disability pension benefits, the case must be 
remanded to the Committee for additional development and 
adjudication.  The issue remains as to whether recovery of 
the overpayment should be waived under the standard of equity 
and good conscience.  See 38 C.F.R. § 1.965(a) (2003).   
Since the statement of the case indicates that this issue was 
not adjudicated by the RO, the Board may not now address the 
question of whether recovery of the overpayment would be 
against equity and good conscience; to do so would result in 
prejudice to the veteran, as he has not had adequate notice 
and opportunity to be heard with regard to the standards 
applicable to equity and good conscience.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In order to properly consider the elements of the standard of 
equity and good conscience, the veteran should be provided an 
opportunity to submit evidence and argument in that regard to 
include the submission of a complete and current financial 
status report.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The veteran should be furnished a 
Financial Status Report (VA Form 4-5655), 
and be afforded the opportunity to 
provide current income and expense data.

2.  Thereafter, the Committee should 
readjudicate the issue of whether the 
recovery of the indebtedness in the 
calculated amount of $2,204, in light of 
the available record, with full 
consideration given to all elements of 
the principles of equity and good 
conscience set forth by 38 C.F.R. 
§ 1.965(a).  A formal, written, record of 
the Committee' s decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.  A supplemental 
statement of the case (SSOC) is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.  

3.  In the event the determination 
remains adverse to the veteran, both he 
and his representative should be 
furnished an SSOC which fully sets forth 
all laws and regulations pertaining to 
his appeal, including 38 C.F.R. §§ 1.963 
and 1.965.  This document should further 
reflect detailed reasons and bases for 
the decision reached.  A reasonable 
period of time in which to respond should 
be given.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



